                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ERIC ALLEN,                                      CASE NO. 18-cv-03734-YGR
                                   7                  Plaintiff,
                                                                                          ORDER DENYING MOTIONS TO DISMISS AS
                                   8            vs.                                       MOOT
                                   9     OCWEN LOAN SERVICING, LLC, ET AL.,               Re: Dkt. Nos. 24, 27
                                  10                  Defendants.

                                  11

                                  12          On October 1, 2018 defendant Wells Fargo Bank, N.A. filed a motion to dismiss the
Northern District of California
 United States District Court




                                  13   complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). (Dkt. No. 24.) The following

                                  14   day, on October 2, 2018, defendant Ocwen Loan Servicing, LLC filed a separate motion to

                                  15   dismiss the complaint pursuant to the same. (Dkt. No. 27.)

                                  16          On November 8, 2018, plaintiff filed an amended complaint pursuant to Federal Rule of

                                  17   Civil Procedure 15(a)(1(B). (Dkt. No. 35.) In light of the filing of the amended complaint, the

                                  18   pending motions to dismiss are DENIED AS MOOT.

                                  19          This Order terminates Docket Numbers 24 and 27.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: November 13, 2018
                                                                                               YVONNE GONZALEZ ROGERS
                                  23                                                      UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
